537 So. 2d 696 (1989)
M.G. MARINE SUPPLY CORPORATION, Appellant,
v.
FOREIGN TRADE, INC. and Alejandro Litman, Appellees.
No. 88-2489.
District Court of Appeal of Florida, Third District.
January 31, 1989.
*697 Storace, Lupino & Middelthon and Frank Mendez, for appellant.
Caron Balkany, Kluger, Peretz & Kaplan and Andrew P. Gold, for appellees.
Before SCHWARTZ, C.J., and BARKDULL and COPE, JJ.
SCHWARTZ, Chief Judge.
This petition for certiorari from an order denying a motion to dissolve a lis pendens on specified real estate is treated as a non-final appeal. Machado v. Foreign Trade, Inc., 537 So. 2d 607 (Fla. 3d DCA 1988); Munilla v. Espinosa, 533 So. 2d 895 (Fla. 3d DCA 1988). As we did in a previous consideration of the efficacy of the same lis pendens initiated by other parties, Machado, 537 So.2d at 607, we reverse.
We do so for two separate reasons:
First, as we held in Machado, the lis pendens is fatally defective because the burdened property was not described in the underlying pleading, an impleader complaint which sought enforcement of a money judgment against other persons on the ground that they were the recipients of a fraudulent conveyance of the realty from the judgment debtor. See De Pass v. Chitty, 90 Fla. 77, 105 So. 148 (1925); Powerline Dev. Corp. v. Assor, 458 So. 2d 305 (Fla. 3d DCA 1984).
Secondly, the fact that the titleholder of the subject property, the present appellant, was not even named as a party defendant in the impleading complaint likewise renders the lis pendens entirely without lawful basis. See Leader Mortgage Co. v. Rickards Electric Serv., 348 So. 2d 1202 (Fla. 4th DCA 1977); cf. Tortu v. Tortu, 430 So. 2d 531 (Fla. 4th DCA 1983).
REVERSED.